Citation Nr: 9931095	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, with shortening of the left lower 
extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right shoulder, with dislocation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded to the RO for further development.  The RO was to 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
in its consideration of the case.  While the RO did not make 
specific reference to these regulations in its April 1998 
supplemental statement of the case, the veteran was made 
aware of the regulations in the remand and therefore the 
undersigned believes that a remand for procedural due process 
purposes is not in order at this time.

A review of the evidence of record discloses that by rating 
decision dated in March 1998, the RO determined that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder had 
not been submitted.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for facial lesions secondary to exposure 
to Agent Orange.  Also denied at that time was a claim for 
service connection for a low back disability secondary to the 
veteran's service-connected residuals of a fracture of the 
left femur.  The veteran was notified of the denials by 
communication dated in April 1998.  A notice of disagreement 
with the rating decision is not of record.  The Board does 
not have jurisdiction to consider these issues at this time.  
Shockley v. West, 11 Vet. App. 208 (1998).


FINDINGS OF FACT

1.  The residuals of a fracture of the left femur are 
manifested by subjective complaints of pain, about five-
eighths of an inch shortening of the left lower extremity, 
and a very slight varus alignment of the left knee.

2.  Recent X-ray studies of the left lower extremity were 
normal, no appreciable motion restriction was demonstrated in 
any direction involving the left lower extremity, and the 
recent examination showed no notable loss of function of the 
left lower extremity.

3.  The veteran's right shoulder disability is manifested by 
complaints of pain on strenuous use, some tenderness over the 
posterior aspect of the right shoulder, and limitation of 
motion of the arm to the shoulder level.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the left femur, with 
shortening of the left lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(1999).

2.  The schedular criteria for a 20 percent evaluation for 
residuals of a fracture/dislocation of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
claims for increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Furthermore, the Board finds 
that the claims have been adequately developed for appellate 
purposes by the RO.  The case was remanded by the Board in 
1996 for further development and the veteran was accorded an 
orthopedic examination pertaining to the left femur and the 
right shoulder.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
average impairment as set forth in the rating schedule, 
codified in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by medical pathology and evidenced by visible 
behavior in the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints or reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45 (1999).  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as part of the above disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).

Residuals of a Fracture of the Left Femur

A review of the evidence of record discloses that the veteran 
sustained a fracture of the left femur in Vietnam in May 1966 
when the truck in which he was riding struck a land mine.  He 
was hospitalized for treatment for about one year.  He had 
not had any operations involving the femur.

At the time of orthopedic examination by VA in April 1989, 
the veteran stated that subsequent to the fracture, he had 
developed a limp on the left.

Examination findings included the left leg measuring 1 
centimeter less than the right in length.  There was no 
motion restriction of the left hip or the left knee.  An X-
ray study of the left femur showed an old fracture deformity 
of the proximal shaft of the femur with remolding.

The examination diagnoses included residuals of a fracture of 
the left femur and shortening of the left lower extremity.  
By rating decision dated in May 1989, service connection for 
residuals of a fracture of the left femur with shortening of 
the left lower extremity was granted and a noncompensable 
evaluation was assigned, effective November 17, 1988.

At the time of orthopedic examination accorded the veteran by 
VA in August 1992 it was noted that the veteran was still 
working for a sign company.  On examination he was described 
as exhibiting good gait and a level pelvis.  There was a full 
range of motion of the left hip and knee.  The left thigh 
measured 1 centimeter less than the right.  The calves 
measured 39 centimeters in circumference bilaterally.  The 
pertinent examination diagnosis was history of a fracture of 
the left femur.

The veteran was accorded an examination of the spine by VA in 
May 1994.  It was reported that the femoral fracture he 
sustained in service had apparently healed with a 1- to 2-
centimeter shortening and with some mild anterior angulation.  
It was indicated the veteran was not having any problems with 
his hip at the present time.

On current examination there was an overall shortening of the 
left lower extremity of about 1 to 2 centimeters.  This 
appeared to be all in the femur.  There was a full range of 
motion of the knees and hips.  

X-ray studies of the femur showed a well-healed fracture of 
the proximal shaft with the distal shaft displaced 
posteriorly.

The pertinent diagnosis was healed fracture of the proximal 
third of the left femur with a very slight shortening and 
with mild anterior angulation.

The veteran was accorded another rating examination by VA in 
July 1996.  It was noted that he had a 2-centimeter 
shortening of the left femur.  He walked with a normal gait.  
He complained of pain in the left hip.

On examination, he had 30 degrees of abduction and 90 degrees 
of flexion in the hip.

The pertinent examination diagnosis was residuals of a 
fracture of left femur with a 2-centimeter shortening and 
some loss of motion of the hip.

By rating decision dated in September 1996, the evaluation 
for the fracture residuals was increased to 10 percent 
disabling, effective July 24, 1996.

The veteran was accorded another rating examination by VA in 
February 1997.  It was indicated that since service, he had 
been employed as a welder and a painter.  He was currently on 
a job which involved manufacturing signs.  When asked how the 
left lower extremity bothered him, he stated the knee would 
go out from under him and this had happened on several 
occasions.  It was indicated that although there was some leg 
length discrepancy which the examiner estimated as five-
eighths of an inch, the veteran did not wear any lift.  The 
veteran's only medication had been Tylenol 3 for pain and 
Ibuprofen.

The left hip had a full range of movement with flexion to 120 
degrees and abduction to 30 degrees.  Rotational movements of 
the hip were free and full.  The left knee had a very slight 
varus alignment compared to the normal right side.  The knee 
had a full arc of movement from 0 to 130 degrees.  There was 
a 5/8-inch shortening of the lower extremity.  There was no 
instability of the knee.  Quadriceps development of the thigh 
appeared to be of good bulk, but was slightly slack because 
of the shortening of the left femur.  The examiner could not 
find an explanation for the veteran's complaint that the knee 
gave way on him since the quadriceps appeared to be good and 
the knee was not unstable from a ligamentous aspect.

X-ray studies of the hips were normal.

The pertinent diagnosis was a remote fracture of the left 
femur with shortening.  The examiner stated that the findings 
did not suggest a notable loss of function involving the left 
lower extremity.  It was indicated that the area would bother 
the veteran with heavy activity and also with advancing age.



Analysis-Femur

In this case, the disability from residuals of the fracture 
of the left femur has been rated by analogy to Diagnostic 
Code 5255, impairment of the femur.  Under that code, a 10 
percent rating is assigned where there is malunion of the 
femur with slight knee or hip disability.  Where there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is for assignment.  Where there is malunion 
of the femur with marked knee or hip disability, a 30 percent 
evaluation is in order.

Applying the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5255, to the clinical evidence summarized above, the 
Board concludes that the criteria for a rating in excess of 
10 percent are not met.  An increased evaluation would 
require malunion of the femur.  X-ray studies have 
consistently shown no malunion.  The medical evidence of 
record provides no indication that the veteran has a false 
joint or nonunion of the femur.  X-ray studies of the left 
knee and pelvis and hips at the time of VA examination in 
February 1997 were interpreted as normal.

While the veteran indicated that the left knee would 
sometimes "go out" on him, the examiner stated that he 
could not find any reason why the knee would give way on the 
veteran since the veteran's quadriceps muscles appeared to be 
in pretty good shape and the knee was not unstable from a 
ligamentous aspect.  Also, at the time of the 1997 
examination it was indicated the left hip and left knee 
showed no motion restriction.  The examiner specifically 
stated that the examination findings did not suggest any 
notable loss of functioning in the left lower extremity.  

In view of the foregoing, the Board finds that the degree of 
impairment resulting from the service-connected residuals of 
a left femur fracture most closely approximate the criteria 
for a 10 percent evaluation.  

Leg shortening may be evaluated under the provisions of 38 
C.F.R. § 4.71a; Diagnostic Code 5275.  Under that diagnostic 
code a 10 percent evaluation is provided where the shortening 
is between 1 1/4 and 2 inches (3.2 cms. to 5.1 cms.), while a 
20 percent evaluation is provided where there is a shortening 
of between 2 and 2 1/2 inches (5.1 cms. to 6.4 cms.).  In this 
case the veteran's shortening has at most been described as 
5/8 of an inch or 2 cms.  In other words, his leg shortening 
does not even approach the criteria for a compensable 
evaluation under Diagnostic Code 5275, let alone provide a 
basis for an evaluation in excess of the current 10 percent.

The veteran has referred to pain involving the lower 
extremity, but the pain symptoms would not provide a basis 
for awarding an evaluation in excess of 10 percent.  Even 
taking into account the complaints of pain, examiners have 
found little if any functional impairment.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 222 (1995).


Residuals of a Fracture of the Right Shoulder

Under Diagnostic Code 5201, limitation of motion of the major 
arm at the shoulder level is assigned a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level is assigned a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

Impairment of the humerus manifested by recurrent dislocation 
of the scapulohumeral joint with either frequent episodes and 
guarding of all arm movements or infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level warrants a 20 percent evaluation for the major 
extremity.  A 30 percent evaluation is assigned when there is 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned where there is impairment of 
the major humerus with fibrous union.  A 60 percent rating is 
assigned where there is impairment of the major humerus with 
nonunion (false flail joint).  The maximum rating 80 percent 
is assigned when there is impairment of the major humerus 
with loss of head (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Impairment of the major clavicle or scapula manifested by 
malunion warrants a 10 percent evaluation.  Impairment 
manifested by nonunion without loose movement also warrants a 
10 percent evaluation.  Impairment of the major clavicle or 
scapula with nonunion with loose movement warrants a 20 
percent evaluation.  Also, impairment of the major clavicle 
or scapula with dislocation warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

A review of the evidence in this case reflects that the 
veteran was granted service connection for residuals of a 
fracture, with dislocation, of the right shoulder by rating 
decision dated in May 1989.  A noncompensable evaluation was 
assigned, effective November 17, 1988.  The rating decision 
was based on the service medical records and a report of a VA 
examination of the veteran in April 1989.  At that time it 
was noted that he was right-handed.  The veteran stated that 
he injured the right shoulder at the same time that he 
fractured the left femur while serving in Vietnam.  He 
indicated he had had no operations involving the right 
shoulder, although he complained of constant pain on any 
activity.  Examination at that time showed no heat, redness, 
or swelling about the right shoulder.  Range of motion was 
not restricted.  An X-ray study of the shoulder was normal.  
The pertinent examination diagnosis was residuals of 
"fracture dislocation" right shoulder.

The veteran was accorded another rating examination by VA in 
August 1992.  He reportedly exhibited a full range of motion 
of both shoulders.  The diagnoses were history of a 
dislocated right shoulder and no weakness in the right upper 
extremity.

The veteran was accorded another examination for rating 
purposes by VA in May 1994.  It was noted that in addition to 
the dislocation of the right shoulder, he had fractured the 
greater tuberosity of the right humerus (service connection 
is in effect for this disability and a noncompensable 
evaluation has been assigned since 1988.)  He reported that 
he had had no surgery involving the shoulder.  He indicated 
that since service he had had no further dislocations of the 
right shoulder, although he had occasional pain in the 
shoulder and had noted some grating or crepitation when 
moving the shoulder.

On examination there was a full range of motion of the right 
shoulder, although there was considerable grating when rotary 
movements were made with the humeral joint.  There was no 
significant loss of muscle mass in either shoulder.  The 
muscle mass of the right shoulder seemed to be equal to that 
on the left and he had motion and full muscle action 
involving both upper extremities.

X-ray studies of the right shoulder showed no abnormality.

A diagnosis with regard to the right shoulder was not made.

The veteran was accorded another examination for rating 
purposes by VA in July 1996.  Complaints included pain in the 
right shoulder and loss of grip in the right hand.  
Examination of the shoulder showed from 0 to 180 degrees of 
abduction and forward elevation, 90 degrees of external and 
80 degrees of internal rotation of the shoulder.  There was 
some crepitus felt.  The veteran lacked about 10 percent grip 
in the right hand as compared to the left and the examiner 
did not see how this would handicap him in any way.

The pertinent examination diagnosis was residuals of fracture 
dislocation of the right shoulder with some loss of motion in 
internal rotation, and notation of some loss of grip in the 
right hand.  Whether or not the grip loss was secondary to 
the right shoulder injury was a moot point because the small 
amount of grip that was lost did not appear to be pathologic.

By rating decision dated in September 1996, the schedular 
evaluation for the disability was increased to 10 percent 
disabling, effective July 24, 1996.

At the time of orthopedic examination accorded the veteran by 
VA in February 1997, the veteran stated that his shoulder had 
become increasingly bothersome to him during the past 12 to 
15 years.  He stated that any strenuous use would make it 
painful.  He added that throwing a ball would also be quite 
painful.  It was noted that since service he had been 
employed as a welder and a painter and was currently on a job 
manufacturing signs.

He stated his only medication so far had been Tylenol 3 for 
pain and Ibuprofen.

On examination of the right shoulder there was glenohumeral 
abduction to 90 degrees.  Internal rotation was to 45 
degrees.  There was 30 degrees of external rotation with the 
elbow at the side.  There was some tenderness over the 
posterior aspect of the right shoulder.  The examiner did not 
see any loss of muscle bulk.  Rotator cuff testing strength 
was satisfactory.

An X-ray study of the right shoulder was normal.

The examination diagnosis was remote fracture dislocation of 
the right shoulder with findings not suggestive of any 
notable loss of functioning involving the shoulder.


Analysis-Right Shoulder

Under Diagnostic Code 5201, an evaluation in excess of 10 
percent would require that motion of the arm be limited to at 
least shoulder level.  Where arm motion is limited to 
shoulder level a 20 percent evaluation is provided.  On the 
most recent VA examination the veteran could abduct the arm 
only to 90 degrees.  Under the provisions of 38 C.F.R. 
§ 4.70, Plate I, such limitation would mean that the veteran 
could raise his arm only to shoulder level.  Therefore, the 
Board finds that the veteran meets the criteria for a 20 
percent evaluation under Diagnostic Code 5201.  There have 
been no reports of a greater degree of limitation of motion, 
and the veteran would therefore, not meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5201.

The veteran's right shoulder disability is currently 
evaluated under the provisions of Diagnostic Code 5203.  The 
maximum evaluation under that diagnostic code is 20 percent, 
thus the veteran could not receive a higher evaluation under 
that code.  The Board also notes that the veteran does not 
meet the criteria for an evaluation in excess of 10 percent 
under that diagnostic code.  A higher evaluation under that 
diagnostic code would require dislocation or nonunion.  The 
veteran has had no reported dislocation s since service.  
Second, X-ray studies have been normal.  Thus it cannot be 
found that he has nonunion of the clavicle.

The Board has also considered whether the veteran could 
receive an increased evaluation under Diagnostic Code 5202.  
Under that diagnostic code, an evaluation in excess of 20 
percent would require recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
arm movements.  Higher evaluations would also be available if 
there were fibrous union, nonunion, or loss of the head of 
the humerus.  As noted earlier the veteran has had no 
dislocations since service and no deformity of the shoulder 
has been identified.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has complained of pain 
of the right shoulder.  However, at the time of the most 
recent examination, no loss of muscle bulk of the shoulder 
was noted and the examiner specifically stated there were no 
findings suggestive of notable loss of functioning of the 
shoulder.  Given the minimal functional impairment 
demonstrated, an increased evaluation on the basis of 
38 C.F.R. § 4.40 or 4.45 is not warranted.  Ultimately, the 
Board has been unable to find any basis on which to grant an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disability.



Extraschedular

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extraschedular rating must be sent 
by the Board to those "officials who possess the delegated 
authority to assign such a rating in the first instance," but 
held that the Board's failure to so refer to such officials 
constituted harmless error.  As Floyd specifically noted, the 
"regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Ibid.  Moreover, the Court has not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337, 338 (1996).  The question of an extra-
schedular rating is a component of the appellant's claim for 
an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321 in the most recent supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

It might be argued that the question of extraschedular 
evaluation is raised by the recently report received from Lee 
Kesterson, M.D., dated in January 1996.  This letter was 
apparently actually generated in January 1997.  The letter 
reports that the veteran had experienced an exacerbation of a 
low back and leg disability, but was cleared to return to 
work full time in January 1997.  There is no indication that 
the veteran's service connected disabilities have caused him 
to loose time from work since that time.  Accordingly, the 
Board does not find that those disabilities are causing 
marked interference with employment.  His disabilities have 
required no recent hospitalizations.  Thus, it cannot be said 
that he has required frequent periods of hospitalization.  
For these reasons the Board concludes that referral for 
consideration of extraschedular evaluations is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the left femur is denied.

A 20 percent rating for residuals of fracture of the right 
shoulder is granted subject to the laws and regulations 
governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

